JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order entered June 26, 2008 be affirmed. Appellant has not made the showing required to overcome the strong presumption in favor of public access to judicial proceedings. See Johnson v. Greater Southeast Comm. Hosp. Corp., 951 F.2d 1268, 1277 (D.C.Cir.1991); United States v. Hubbard, 650 F.2d 293, 317-24 (D.C.Cir.1980); see also EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C.Cir.1996) (“A court’s decrees, its judgments, its orders, are the quintessential business of the public’s institutions.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.